  Case: 4:20-cv-01847-PLC Doc. #: 26 Filed: 04/21/21 Page: 1 of 3 PageID #: 64




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 U.S. Bank National Association,                  )
                                                  )
                     Plaintiff in Interpleader,   )
                                                  )
 v.                                               ) Case No.: 4:20-CV-01847-PLC
                                                  )
 Megan Kathleen Beck, in her capacity as Executor )
 of the Estate of Wendy Holmes Weil, deceased;    )
 and Opera Theatre of St. Louis,                  )
                                                  )
                     Defendants in Interpleader.



           U.S BANK’S MEMORANDUM REGARDING DEPOSIT OF FUNDS

       COMES NOW Plaintiff, U.S. Bank National Association (“U.S. Bank”), and informs the

Court and the parties that, on April 19, 2021, pursuant to the Court’s “Deposit Order” dated

March 2, 2021 [Dk. No. 20], U.S. Bank deposited with the Clerk of the Court the sum of

$1,221,926.99, representing the majority of the proceeds of the Custody Account previously

maintained with U.S. Bank by Decedent Wendy Holmes Weil (“the Account”).

       The Account is a securities account which held securities that required liquidation before

the resulting proceeds could be deposited with the Court. After obtaining the agreement of the

competing claimants, The Opera Theatre of St. Louis and the Estate of Wendy Holmes Weil, U.S

Bank proceeded with the liquidation of the Account assets. The execution of trades is not a

service U.S. Bank typically performs in a directed custody account, thereby necessitating

additional steps, which contributed to the delay between entry of the Court’s Deposit Order and

the deposit of the cash proceeds with the Court.
  Case: 4:20-cv-01847-PLC Doc. #: 26 Filed: 04/21/21 Page: 2 of 3 PageID #: 65




       However, there were certain assets, consisting predominantly of sixteen United States

Savings Bonds which could not be redeemed early, and one corporate bond which could not be

sold after several attempts. These assets remain in the Account. The savings bonds have an

aggregate price of $52,465.80, while the corporate bond has a recorded price of $40,875.00. The

savings bonds are evidenced by paper certificates which are being held in U.S. Bank’s vault, and

which, if the Court and the parties concur, could be physically delivered to the Clerk of the Court

pursuant to Fed. R. Civ. P 67(a) until such time as the Court adjudicates the competing claims to

ownership of these assets. The corporate bond is a “book entry” held through the Depository

Trust Company (“DTC”).

       Accordingly, U.S. Bank believes a supplemental order may be required authorizing U.S.

Bank to deliver to the Clerk of the Court physical custody of the Court of those remaining

Account assets which could not be liquidated pursuant to Fed. R. Civ. P. 67(a). Alternatively, if

the Court does not or cannot take physical custody of these remaining assets, and U.S. Bank is

required to retain possession of them, it will require further instructions from the Court as to their

disposition while this actino remains pending.




                                                 -2-
  Case: 4:20-cv-01847-PLC Doc. #: 26 Filed: 04/21/21 Page: 3 of 3 PageID #: 66




                                                 Respectfully submitted,

                                                 THOMPSON COBURN LLP


                                              By /s/ Mike W. Bartolacci
                                               Mike W. Bartolacci, 35441MO
                                               One US Bank Plaza
                                               St. Louis, Missouri 63101
                                               314-552-6000
                                               FAX 314-552-7000
                                               mbartolacci@thompsoncoburn.com

                                                Peter C. Magnuson, MN0392342
                                                peter.magnuson@FaegreBD.com
                                                2200 Wells Fargo Center
                                                90 South Seventh Street
                                                Minneapolis, MN 55402-3901

                                                Attorneys for Plaintiff in Interpleader U.S. Bank
                                                National Association

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2021, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system to all counsel of
record.


                                              /s/ Mike W. Bartolacci




                                                -3-
